Title: From George Washington to Henry Knox and Andrew Pickens, 26 July 1793
From: Washington, George
To: Knox, Henry,Pickens, Andrew



Philadelphia July 26th 1793

In addition to the information given by the Secretary of War and Genl Pickins the 24th instant, answers to the following queries are requested.

1st In how short a time after full powers are received—by General Pickens for instance, at his own house—could an Expedition of the magnitude mentioned in the information, be in readiness to move from the appointed rendezvous, or place of departure on the frontiers?
2d What quota of the aggregate force designated for such an Expedition ought the several States therein mentioned to furnish? and can such quota be obtained from the frontier Counties—and of proper men?
3d Ought not the frontier Counties of Virginia (bordering on the South Western Territory) to afford their aid of men—and in what proportion?
4th Is the enumerated force intended to comprehend an Expedition against the Cherokees also—or is it confined solely to the Creeks?
5th If it is not, what force would be necessary for that Service, if the disposition of that Nation should render offensive measures expedient? and
6th Who would be a fit character to command such an Expedition? And ought it to be subordinate to, or independent of the other?
 7th At what season does the Southern streams usually swell much? Are they not generally low until the month of January, and oftentimes longer?
8th If there should be some part of the beforementioned Nations

of Idians disposed to Peace, can any effectual mode of discrimination be adopted other than withdrawing, and fixing them in some place or places within the frontier by which they could be saved harmless, & rendered inoffensive? And what disadvantages would result from the attempt, i⟨n any ma⟩nner, to our Operations, from its being the means of disclosing our intentions?

Go: Washington

